Citation Nr: 0843211	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran had active service from October 1974 through 
October 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from August 2004 and 
April 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to establish service connection for 
GERD, depression, and PTSD.  In March 2005 and March 2006, he 
submitted is substantive appeals for these claims, on which 
he requested a Travel Board hearing. 

The veteran was notified of a hearing scheduled for October 
27, 2006.  See September 2006 notification to the veteran. On 
the scheduled hearing date the veteran traveled three and one 
half hours to the hearing location, only to be told that the 
VA hearings were complete.  See October 27, 2006, veteran 
statement.  

A review of the claims folder reveals that there is a 
handwritten notation on the September 2006 letter indicating 
that the veteran failed to appear on October 23, 2006, four 
days prior to the scheduled hearing.  It is unclear what the 
error was in this case, but it is entirely reasonable to 
reschedule the veteran for a travel board hearing on his 
claims.  A remand is therefore required.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing.  Provide him and his 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




